Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3-4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Freund (US 2006/0026841) in view of Panagiotopoulou (US 2021/0146562) and Tsegenidis (US 2020/0136799).
Regarding claim 1, Freund discloses the invention substantially as claimed including a razor system comprising: a handle (e.g., 1), a blade cartridge (e.g., 2) pivotally and removably attachable to the handle (e.g., via 8) and including a plurality of blades (e.g., 4) and a first processor (e.g., 42) for collecting, storing and transferring data, and the first processor uniquely identifying the blade cartridge and the data (e.g., paragraphs [0007], [0025]-[0026], [0034]); a second microprocessor (e.g., at 16, paragraph [0030]) in the handle for collecting, storing and transferring data (e.g., paragraph [0030]), and the first microprocessor and the second microprocessor both structured for communicating with each other (e.g., via 46, 48); a second rechargeable power source (e.g., 15) in the handle for powering the processor.  Freund fails to explicitly teach the first processor as a microprocessor.  Instead, Freund teaches a microcontroller (e.g., paragraph [0034]).  However, Freund also teaches a microcontroller and a microprocessor can be interchangeably employed as part of a control device (e.g., paragraph [0030]).  It would have been obvious to one having 
	Regarding claim 3, the modified Freund teaches the first microprocessor and the second microprocessor communicate with each other using near field communication since the microprocessors on the modified Freund uses contactless exchange of data over short distances.

Regarding claims 6-8 and 10-11, the modified Freund teaches the charging base being structured and disposed for wirelessly communicating with the first microprocessor in the blade cartridge and the second micorporcessor in the handle (e.g., paragraphs [0036]-[0037] of Panagiotopoulou) as claimed in claim 6, wherein the charging base is in communication with an electronic computer device (e.g., 20, paragraphs [0036]-[0037] of Panagiotopoulou) as claimed in claim 7, wherein the electronic computer device is in communication with a remote server (e.g., 22, paragraphs [0036]-[0037] of Panagiotopoulou) as claimed in claim 8, wherein the electronic computer device is in communication with the internet (e.g., paragraph [0026] of Panagiotopoulou) as claimed in claim 10, wherein the electronic computer device is a smartphone (e.g., paragraph [0036] of Panagiotopoulou) as claimed claim 11.  
  Regarding claim 9, the modified Freund fails to explicitly teach the electronic computer device communicates with a cloud-based service. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a cloud-based service as taught by applicant’s admitted prior art to be in communication with the electric computer device on the modified Freund in order to provide on-demand availability of data storage. Goldfarb .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724